DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          HERMAN HOLMES,
                             Appellant,

                                    v.

                         STATE OF FLORIDA,
                              Appellee.

                              No. 4D13-2582

                              [July 22, 2015]

   Appeal from the Circuit Court for the Seventeenth Judicial Circuit,
Broward County; Martin J. Bidwill, Judge; L.T. Case No. 11-13835
CF10A.

  Richard L. Rosenbaum of the Law Offices of Richard Rosenbaum, Fort
Lauderdale, for appellant.

   Pamela Jo Bondi, Attorney General, Tallahassee, and Melynda Melear,
Assistant Attorney General, West Palm Beach, for appellee.

PER CURIAM.

   Affirmed. See Melbourne v. State, 679 So. 2d 759 (Fla. 1996).

CIKLIN, C.J., CONNER, J. and BOORAS, TED, Associate Judge, concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.